                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                               Case No. 14-20119
v.                                                     Honorable Nancy G. Edmunds


ALEXANDER DESHAWN GEORGE, D-5,


              Defendant.
_______________________________/

      OPINION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE
     [586], DENYING MOTION FOR TRANSCRIPTS [541], AND GRANTING IN PART
       AND DENYING IN PART MOTION TO TERMINATE ATTTORNEY AND FOR
                           EXTENSION OF TIME [542]

        Defendant Alexander Deshawn George is currently in the custody of the Federal

Bureau of Prisons (“BOP”) at the Federal Correctional Institution Pollock in Pollack,

Louisiana. The matter is before the Court on Defendant’s motions for compassionate

release (ECF No. 586), for transcripts (ECF No. 541), and to terminate his attorney/ for

an extension of time (ECF No. 542). The Government opposes Defendant’s motion for

compassionate release. (ECF No. 594.) The Court has reviewed the record in its entirety,

including letters filed on Defendant’s behalf (ECF No. 593, filed under seal), and finds

that a hearing is not necessary. For the reasons set forth below, the Court DENIES

Defendant’s motions for compassionate release and for transcripts (ECF Nos. 586, 541)

and GRANTS IN PART and DENIES IN PART Defendant’s motion to terminate his

attorney and for an extension of time (ECF No. 542).




                                           1
I.    Background

      From approximately 2007 through 2014, Defendant was a member and Lieutenant

in the Detroit chapter of the violent Bounty Hunter Gang. His involvement in the gang led

him to commit numerous illegal acts including carjacking and distributing controlled

substances. Based upon this activity, Defendant was indicted and later pleaded guilty to

RICO conspiracy in violation of 18 U.S.C. § 1962(d). In February 2016, this Court

sentenced him to 216 months imprisonment.

      In July 2020, Defendant moved for compassionate release based upon his efforts

to rehabilitate himself while in prison and the coronavirus pandemic. (ECF NO. 568.) The

Court denied the motion based upon Defendant’s failure to exhaust his administrative

remedies but also noted that Defendant failed to identify extraordinary and compelling

reasons for release. (ECF No. 573.) Defendant, having exhausted his administrative

remedies, now moves for compassionate release a second time. He is 27 years old and

his projected release date is March 28, 2032.

II.   Motion for Compassionate Release

      The compassionate release provision set forth in § 3582(c)(1)(A) allows district

courts to reduce a term of imprisonment for “extraordinary and compelling reasons.” See

United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020). Historically, only the BOP’s

Director could bring a motion under this provision, but Section 603(b) of the First Step

Act—titled “[i]ncreasing the use and transparency of compassionate release”—removed

the BOP from this gatekeeper role and amended § 3582(c)(1)(A). Jones, 980 F.3d at

1104-05 (citing First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239). A

defendant may now bring a motion for compassionate release on his own behalf after (1)



                                           2
exhausting the BOP’s administrative process, or (2) thirty days have passed from the

warden’s receipt of a request for release from the defendant—whichever is earlier. Id. at

1105. In his present motion, Defendant indicates that it has been “weeks past the 30

days” required by the exhaustion mandate. (ECF No. 586.) The Government does not

dispute exhaustion. The Court therefore finds this threshold requirement to relief has been

satisfied.

       District courts in this circuit analyze compassionate release motions by engaging

in a “three-step inquiry.” Jones, 980 F.3d at 1101. Courts must (1) consider whether

“extraordinary and compelling reasons warrant [a sentence] reduction;” (2) “ensure that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission;” and (3) “consider all relevant sentencing factors listed in 18 U.S.C.

§ 3553(a).” United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Jones, 980

F.3d at 1101). The Sixth Circuit has held that the Sentencing Commission’s policy

statement in U.S.S.G. § 1B1.13 is not an applicable policy statement for compassionate

release motions brought directly by defendants. Id. at 519. Thus, in such cases, a court

need not consider § 1B1.13 and has the discretion to define “extraordinary and

compelling.” Id. at 519-20.

       Here, as in his prior motion, Defendant has failed to provide extraordinary and

compelling reasons that would warrant early release. Defendant identifies several family

members that have been affected by the virus, but this information alone does not compel

the Court to grant Defendant’s motion. As the Government notes, if all that was necessary

for a sentence modification was that an inmate’s family was adversely impacted by

COVID-19, prisoners would be released en masse during this once in a lifetime pandemic.



                                            3
(ECF No. 594, PageID.7886.) Defendant’s health records also show that he has not been

diagnosed with any underlying health conditions that would place him at an increased risk

of severe illness from COVID-19. Indeed, Defendant contracted and recovered from the

virus last year and his medical records show he remained asymptomatic. (ECF No. 597,

medical records filed under seal.)

       Given that Defendant has not presented extraordinary and compelling reasons to

warrant a sentence reduction, his motion for compassionate release is DENIED. See

Elias, 984 F.3d 516 at 519 (“[D]istrict courts may deny compassionate-release motions

when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to

address the others.”).

III.   Motion for Transcripts

       Defendant also requests that the Court forward to him copies of pretrial, trial, and

sentencing transcripts without cost. (ECF No. 541.) But the Court is not required to

provide transcripts to a defendant before he has asserted a facially viable claim. United

States v. Goston, Case No. 15-cr-20694, 2018 U.S. Dist. LEXIS 230566, at *2 (E.D. Mich.

Nov. 8, 2018); See also 28 U.S.C. § 753(f) (identifying circumstances under which a

petitioner may be entitled to transcripts paid for by the United States). Because Defendant

has no pending collateral attack, appeal, or motion to vacate, he is not entitled to free

transcripts and his motion for the same is DENIED.

       If he so choses, Defendant may purchase the documentation he seeks for a fee.

Per Local Rule 80.1, “[a]ll requests for transcripts from any proceeding held in the United

States District Court for the Eastern District of Michigan shall be in writing and addressed

to the court reporter for the District Judge before whom the matter was heard.”



                                             4
IV.    Motion to Terminate Attorney and For Extension of Time

       Finally, Defendant moves to terminate his attorney and for an extension of time to

file “any type of meaningful motion for appeal.” (ECF No. 542.) He states he has been

unable to file an appeal because he does not have the full transcripts from this case. But,

as discussed above, Defendant could have obtained transcripts by submitting a request

in writing pursuant to L.R. 80.1. Moreover, the time for Defendant to file an appeal of his

2016 conviction has long since passed. See Fed. R. App. P. 4(b)(1)(A). Defendant’s

motion for an extension of time is therefore DENIED. Defendant may terminate his

attorney and that portion of his motion is GRANTED.

V.     Conclusion

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s motion for

compassionate release (ECF No. 586) is DENIED; Defendant’s motion for transcripts

(ECF No. 541) is DENIED; and Defendant’s motion to terminate attorney and for

extension of time (ECF No. 542) is GRANTED IN PART AND DENIED IN PART with his

request to terminate his attorney being GRANTED and his request for an extension of

time to file an appeal being DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: May 10, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 10, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager

                                            5
